Citation Nr: 1601624	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-28 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial rating in excess of 90 percent for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel  











INTRODUCTION

The Veteran served on active duty from April 1945 to January 1946. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 and July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The issues of entitlement to a total disability rating based on individual unemployability (TDIU) was granted by the RO in a December 2014 rating decision.  As such, this issue has been resolved and are not before the Board.  See 38 C.F.R. § 20.200 (2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board notes that the Veteran was last afforded a VA examination in April 2013 in order to determine the current nature and severity of his bilateral hearing loss.  However, in an August 2013 notice of disagreement, the Veteran stated that he can "no longer perform personal needs due to his hearing impairment."  The Veteran also indicated that he was willing to undergo another medical examination to determine the current nature and severity of his bilateral hearing loss.  As worsening symptomatology has been described since the Veteran's last VA examination, he should be afforded a new VA examination to determine the current nature and severity of his hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

On remand, VCAA notice and efforts should be made to obtain records of any relevant VA and non-VA treatment he may have undergone since remand, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible. 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159(c)  (2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2)  and 38 C.F.R. § 3.159(e).
2.  After all outstanding records have been associated with the claims file; the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  The examiner should review the claims file.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  Any opinion expressed should be accompanied by supporting rationale.

3.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the December 2014 supplemental statement of the case.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.









	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




